DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytow (US 4,587,716) in view of Schönberger et al. (DE 43 34 129 A1) (“Schönberger”). Bytow discloses:
[AltContent: connector]
    PNG
    media_image1.png
    1210
    701
    media_image1.png
    Greyscale

Bytow, Modified FIG. 2
Claim 1: a storage means (Fig. 2, 44/45/46) configured to receive workpieces (“workpiece”) at a first position (44) and at least a second position (45), wherein these two different positions are arranged such as to enable access to the workpieces independently of one another; and a gripping device (Fig. 6, 13/27) configured to grip a workpiece that has been received in one of the positions in the storage means, configured to transport the workpiece relative to the storage means such that the workpiece can be machined by the machining device (1), configured to transport the workpiece to the other of the positions of the storage means, and to deposit the machined workpiece at other of the first and second positions;
Claim 2: wherein the gripping device comprises a suction gripper (34) and a positioning device (13), wherein the positioning device (9) is configured to move the suction gripper spatially in order thus to enable transporting of the lifted workpiece;
Claim 6: control unit (14);

Claim 9: gripping, using a gripping device (Fig. 6, 13/27), the workpiece (“workpiece”) that has been received in a first position of a storage means (Fig. 2, 44);
wherein the step of moving comprises transporting the workpiece from the storage means to a machining device (1), independently of the machining device;
Claim 10: transporting the workpiece from the machining device, independently of the machining device, to a second position of the storage means (45); 
depositing the workpiece (Fig. 2) at the second position of the storage means;
Claim 13: suction gripper (34);
Claim 14: wherein, based on data acquired by sensors and/or data stored on a storage medium, the method is able to carry out the gripping, 
Claim 15: wherein the gripping device comprises a gripper (34).

Bytow does not directly show:
Claim 1: wherein the storage means has at least one side wall extending upwards from an edge of a base to ensure that a single workpiece of multiple workpieces gripped at a same time remains on the gripping device;
wherein after the gripping device grips the workpiece, the gripping device is configured to lift the gripped workpiece in a vertical direction to a height to create a gap between a lower edge of the lifted workpiece and an upper edge of the at least one side wall of the storage means, and wherein after the gripping device lifts the gripped workpiece in the vertical direction, the gripping device is configured to move the lifted workpiece in a horizontal direction;
Claim 7: wherein the storage means is adjustable in size or the storage means is of two-part design;

moving, using the gripping device, the workpiece in a horizontal direction;
wherein the storage means has the at least one side wall extending upwards from an edge of a base to ensure that a single workpiece of multiple workpieces gripped at a same time remains on the gripping device;
Claim 11: wherein the first position and a second position of the storage means are designed to receive multiple workpieces arranged one on top of the other, and wherein the multiple workpieces comprise the workpiece;
Claim 12: wherein the gap between the lower edge of the workpiece and the upper edge of the at least one side wall of the storage means is smaller than a thickness of the workpiece;
Claim 14: lifting step;
Claim 15: wherein the gripping device comprises a gripper (34); wherein when the gripped workpiece is lifted in the vertical direction, the gripped workpiece together with the gripper are lifted in the vertical direction;
Claim 16: wherein when the gripping device lifts the gripped workpiece, the gripping device is configured to lift, in the vertical direction, one or more workpieces in addition to the gripped workpiece;
Claim 17: wherein after lifting the gripped workpiece and the one or more workpieces in the vertical direction, when the gripping device moves the lifted workpiece in the horizontal direction away from the storage means, the one or more workpieces are stripped off so that only the lifted workpiece remains on the gripping device;
Claim 18: wherein the gap between the lower edge of the lifted workpiece and the upper edge of the at least one side wall of the storage means is smaller than a thickness of a workpiece;


Schönberger shows a similar device having:
Claim 1: wherein the storage means has at least one side wall extending upwards from an edge of a base to ensure that a single workpiece of multiple workpieces gripped at a same time remains on the gripping device (6);
wherein after the gripping device grips the workpiece, the gripping device is configured to lift the gripped workpiece in a vertical direction to a height to create a gap between a lower edge of the lifted workpiece and an upper edge of the at least one side wall of the storage means, and wherein after the gripping device lifts the gripped workpiece in the vertical direction, the gripping device is configured to move the lifted workpiece in a horizontal direction (Fig. 2c-2e);
Claim 7: wherein the storage means is adjustable in size or the storage means is of two-part design (two parts 1/8);
Claim 9: lifting, using the gripping device (6), the workpiece in a vertical direction to a height to create a gap between a lower edge of the workpiece and an upper edge of at least one side wall of the storage means (Fig. 2c-2d);
moving, using the gripping device, the workpiece in a horizontal direction (Fig. 2e);
wherein the storage means has the at least one side wall extending upwards from an edge of a base to ensure that a single workpiece of multiple workpieces gripped at a same time remains on the gripping device (Fig. 2c-2d);

Claim 12: wherein the gap between the lower edge of the workpiece and the upper edge of the at least one side wall of the storage means is smaller than a thickness of the workpiece (Fig. 2c-2d);
Claim 14: lifting step (Fig. 2c);
Claim 15: wherein the gripping device comprises a gripper (34); wherein when the gripped workpiece is lifted in the vertical direction, the gripped workpiece together with the gripper are lifted in the vertical direction;
Claim 16: wherein when the gripping device lifts the gripped workpiece, the gripping device is configured to lift, in the vertical direction, one or more workpieces in addition to the gripped workpiece (Fig. 2c-2d);
Claim 17: wherein after lifting the gripped workpiece and the one or more workpieces in the vertical direction, when the gripping device moves the lifted workpiece in the horizontal direction away from the storage means, the one or more workpieces are stripped off so that only the lifted workpiece remains on the gripping device (Fig. 2c-2d);
Claim 18: wherein the gap between the lower edge of the lifted workpiece and the upper edge of the at least one side wall of the storage means is smaller than a thickness of a workpiece (Fig. 2c-2d);
Claim 19: wherein before the gripping device grips the workpiece, the gripping device is configured to be positioned above the workpiece, wherein after the gripping device is positioned above the workpiece and before the gripping device grips the workpiece, the gripping device is configured to be lowered over the workpiece, and wherein after the gripping device is lowered over the workpiece, the gripping device is configured to grip the workpiece (Fig. 2c-2d);

It is noted that Bytow also uses suction gripper 34 in Fig. 6 which is similar to suction gripper 6 of Schönberger. Bytow and Schönberger are analogous art since they both pickup workpieces with at least one suction gripper.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bytow as taught by Schönberger and include Schönberger’s similar device having:
Claim 1: wherein the storage means has at least one side wall extending upwards from an edge of a base to ensure that a single workpiece of multiple workpieces gripped at a same time remains on the gripping device;
wherein after the gripping device grips the workpiece, the gripping device is configured to lift the gripped workpiece in a vertical direction to a height to create a gap between a lower edge of the lifted workpiece and an upper edge of the at least one side wall of the storage means, and wherein after the gripping device lifts the gripped workpiece in the vertical direction, the gripping device is configured to move the lifted workpiece in a horizontal direction;
Claim 7: wherein the storage means is adjustable in size or the storage means is of two-part design;
Claim 9: lifting, using the gripping device, the workpiece in a vertical direction to a height to create a gap between a lower edge of the workpiece and an upper edge of at least one side wall of the storage means;
moving, using the gripping device, the workpiece in a horizontal direction;

Claim 11: wherein the first position and a second position of the storage means are designed to receive multiple workpieces arranged one on top of the other, and wherein the multiple workpieces comprise the workpiece;
Claim 12: wherein the gap between the lower edge of the workpiece and the upper edge of the at least one side wall of the storage means is smaller than a thickness of the workpiece;
Claim 14: lifting step;
Claim 15: wherein the gripping device comprises a gripper (34); wherein when the gripped workpiece is lifted in the vertical direction, the gripped workpiece together with the gripper are lifted in the vertical direction;
Claim 16: wherein when the gripping device lifts the gripped workpiece, the gripping device is configured to lift, in the vertical direction, one or more workpieces in addition to the gripped workpiece;
Claim 17: wherein after lifting the gripped workpiece and the one or more workpieces in the vertical direction, when the gripping device moves the lifted workpiece in the horizontal direction away from the storage means, the one or more workpieces are stripped off so that only the lifted workpiece remains on the gripping device;
Claim 18: wherein the gap between the lower edge of the lifted workpiece and the upper edge of the at least one side wall of the storage means is smaller than a thickness of a workpiece;
Claim 19: wherein before the gripping device grips the workpiece, the gripping device is configured to be positioned above the workpiece, wherein after the gripping device is positioned above the workpiece and before the gripping device grips the workpiece, the gripping device is configured to 
for the purpose of picking up only one workpiece of workpieces that are capable of sticking to each other to increase work efficiency and reduce production costs.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytow in view of Schönberger and Gutteling (US 3,025,052). Bytow discloses all the limitations of the claims as discussed above.
Bytow does not directly show:
Claim 4: wherein the storage means is a storage box.
Gutteling shows a similar device having:
Claim 4: wherein the storage means is a storage box (1; a hopper is a storage box);
for the purpose of avoiding horizontal shifting of the workpieces during the separation process of the workpieces for efficient separation and feeding of the workpieces. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bytow and Schönberger as taught by Gutteling and include Gutteling’s similar device having:
Claim 4: wherein the storage means is a storage box;
for the purpose of horizontal shifting of the workpieces during the separation process of the workpieces for efficient separation and feeding of the workpieces.

Response to Arguments
Applicant’s arguments, see pp. 7-14, filed 12 November 2021, with respect to the rejection(s) of claim(s) 1-2 and 4-14 under Bytow have been fully considered and are persuasive.  Therefore, the Bytow in view of Schönberger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652